In an action to recover damages for personal injuries, etc., the appeal is from so much of an order of the Supreme Court, Westchester County, entered April 1, 1977, as granted plaintiffs’ motion for a protective order to the extent of striking or limiting the scope of certain interrogatories served by appellant. Order affirmed insofar as appealed from, with $50 costs and disbursements. We concur with the determination of Mr. Justice Rubenfeld at Special Term. Latham, J. P., Cohalan, Rabin and Hawkins, JJ., concur.